262 S.W.3d 705 (2008)
Rosemary DEPREE, Respondent,
v.
TIMBERLAKE CARE CENTER, Appellant.
No. WD 69098.
Missouri Court of Appeals, Western District.
September 16, 2008.
Joseph R. Ebbert, Kansas City, MO, for appellant.
Lisa R. McWilliams, Kansas City, MO, for respondent.
Before HAROLD L. LOWENSTEIN, Presiding Judge, PAUL M. SPINDEN, Judge, and VICTOR C. HOWARD, Judge.

ORDER
PER CURIAM.
Timberlake Care Center appeals the Labor and Industrial Relations Commission's decision to award permanent total disability benefits to Rosemary DePree. We affirm the commission's decision in this per curiam order pursuant to Rule 84.16(b).